COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 CARL LAMB,                                                    No. 08-17-00154-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                             34th District Court
                                               §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                               §
                             State.                            (TC# 20150D01587)
                                               §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                            '
until January 13, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                             '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before January 13, 2018.

       IT IS SO ORDERED this 11th day of December, 2017.



                                            PER CURIAM



Before McClure, C.J., Rodriguez, and Palafox, JJ.